Exhibit 99.1 bluebird bio to Present New Data from Novel Anti-BCMA CAR T Cell Therapy bb2121 at EORTC-NCI-AACR Molecular Targets and Cancer Therapies Symposium CAMBRIDGE, Mass., November 14, 2016 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, announced that interim data from its study of bb2121, the company’s anti-BCMA CAR T cell therapy, currently in a Phase 1 trial of patients with relapsed/refractory multiple myeloma will be presented at the EORTC-NCI-AACR Molecular Targets and Cancer Therapies Symposium in Munich, Germany. Clinical remissions and limited toxicity in a first-in-human multicenter study of bb2121, a novel anti-BCMA CAR T cell therapy for relapsed/refractory multiple myeloma Date: Thursday, December 1, 2016, 17:40 CET (11:40 am ET) Session: Plenary Session 7 About bluebird bio, Inc.
